DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II and Species A and G in the reply filed on 5 January 2021 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the method as claimed is an abstract concept. The steps of defining and planning can be merely a mental process and there is no tangible device or result associated with the method. 

Claim Rejections - 35 USC § 112
Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is performing the method of claims 21-26. 

Allowable Subject Matter
Claims 8-11, 14, 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fails to disclose a method for performing robotic surgery with a robotic cutting tool of a humerus to receive a shoulder implant having the steps of determining a plurality of landmarks on the humerus, defining a virtual resection based on the landmarks, and defining a virtual object based on the location of the virtual resection wherein the object defines the material to be removed. The method also requires tracking the cutting tool, humerus and controlling the cutting tool based on the virtual object. Prior art such as Otto et al. (U.S. Publication No. 2015/0185846) provides for defining a plurality of landmarks and a virtual resection, however the resection is based on a virtual object (implant) defined by the system instead of the virtual object being based on the virtual resection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472.  The examiner can normally be reached on 9:00 - 9:00 M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW YANG/Primary Examiner, Art Unit 3775